Citation Nr: 1810141	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 19, 2012.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1970 to September 1973. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 and September 2012 decisions of the Nashville, Tennessee, Regional Office (RO). In December 2015, the Board remanded the appeal. 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities did not make him unable to secure or follow a substantially gainful occupation for the period prior to July 19, 2012.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2012 notice which informed him of the evidence generally needed to support his claim for a TDIU; what actions he needed to undertake; and how VA would assist him in developing his claim. The July 2012 notice was issued to the Veteran prior to the September 2012 rating decision. Additionally, in July 2016, in accordance with the December 2015 Board remand directives, the Veteran was sent a letter indicating that additional information was needed as to his employment status prior to July 19, 2012. He did not respond.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Since August 4, 2011, the Veteran has met the minimum ratings requirement for a TDIU.

On a January 2013 TDIU application form, the Veteran wrote that he became too disabled to work in January 2010. VA treatment records dated between April 2010 and May 2012, however, indicate that the Veteran was working. An August 2011 VA treatment record states that the Veteran had owned and operated a construction business, which he closed in January 2010. In March 2010, he reported that he was still working on closing his company and was going to lose his job as a result. In April 2010, he reported that he was working as a welder and in June 2010, he had been hired as a machinist. In September 2010, he stated that he had been procuring small jobs and in January 2011 reported success at his part-time job. In January 2011 and March 2011, he stated that he was working as a welder. In July 2011, he stated that he was not able to hold a job due to his physical condition. In August 2011, he reported working on as-needed basis for the state Department of Transportation. In October 2011, he reported being fired from his job after experiencing a panic attack while working. In November 2011, he had found gainful employment 2-3 days per week. In March 2012 he indicated that he was working and in May 2012 he was working part-time in construction.

Although the Veteran reported that he became too disabled to work in January 2010, reports by the Veteran in VA treatment records indicate that he continued to work after that time. In July 2011, he reported not being able to hold a job due to his physical disabilities but, the next month, he reported that he was working on an as-needed basis for the state Department of Transportation. Likewise, in October 2011, he reported having been fired due to a panic attack while working but, the next month, he had found gainful employment 2-3 days per week. Although the Veteran had some difficulty with employment during the period on appeal, the record does not indicate that he was unemployable during this time. In fact, the record indicates that the Veteran was working on at least a part-time basis nearly continuously since he said he became too disabled to work in January 2010.

Given that the Veteran has been consistently working, the evidence does not indicate that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the period prior to July 19, 2012. Therefore, a TDIU is not warranted the claim is denied.


ORDER

TDIU is denied for the period prior to July 19, 2012.


REMAND

Remand of the issue of service connection for right ear hearing loss is necessary to obtain a new VA medical opinion. The August 2016 opinion failed to address a January 1972 in-service audiometric test which indicated that the Veteran's hearing had worsened and failed to explain the very different test results obtained in January 1972 versus April 1973. Therefore, the opinion is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the August 2016 examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his right ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether right ear hearing loss was caused by documented in-service noise exposure.

b.  whether right ear hearing loss manifested to a compensable degree within one year of service separation.

c.  whether the results of the January 1972 audiometric test indicate that a threshold shift occurred in the Veteran's right ear hearing ability during service. THE EXAMINER MUST PROVIDE AN EXPLANATION AS TO THE DIFFERING TEST RESULTS OBTAINED IN JANUARY 1972 AND IN APRIL 1973. 

The examiner's attention is drawn to the following:

*Service treatment records:

--August 1970 audiometric test results at service entrance. VBMS Entry 1/13/2016, p. 37.

--January 1972 audiometric test results. VBMS Entry 1/13/2016, p. 43.

--March 1972 record indicating that the Veteran was enrolled in a hearing conservation program. VBMS Entry 1/13/2016, p. 58.

--April 1973 audiometric test results. VBMS Entry 1/13/2016, p. 7.

--August 1973 record stating that the Veteran's service separation examination was conducted more than 3 working days prior to separation but that there had been no change in his medical condition since the time of the last examination. VBMS Entry 1/13/2016, p. 12.

*March 2011 VA audiological treatment record stating that the Veteran's history was positive for multiple episodes of head trauma associated with sports injuries and panic attacks and positive for both military and occupational noise exposure. VBMS Entry 3/23/2011, p. 1-2.

*July 2011 and August 2016 VA audiological examinations indicating that the Veteran had right ear hearing loss that met the requirements of 38 C.F.R. § 3.385 and that the Veteran had a history of military noise exposure due to helicopters, M60 door guns, and mines, as well as civilian noise exposure due to work in carpentry and welding. 

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


